Filed 10/19/21 P. v. Lind CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,                                                                                   C091348

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE007388)

           v.

 CALEB RAY LIND,

                    Defendant and Appellant.



         Sheriff’s deputies searched a backpack found inside the car in which defendant
Caleb Ray Lind was a passenger. The deputies discovered two guns and ammunition.
After his motion to suppress the guns and ammunition and subsequent Penal Code
section 995 motion were denied, defendant pled no contest to two counts of carrying a
concealed firearm in a vehicle. On appeal, defendant contends the search of the backpack
was illegal. We affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
         On April 24, 2019, Sacramento County Sheriff’s Deputy Ryan Trapani and his
partner deputy Garth Keffer initiated a traffic stop of the car in which defendant was a



                                                             1
front seat passenger. The driver of the car was on probation so the deputies conducted a
probation search of the car, which included a backpack they found at defendant’s feet.
Inside the backpack, the deputies found two loaded guns and a loaded magazine.
       The People charged defendant with two counts of carrying a concealed firearm in
a vehicle. Defendant filed a motion to suppress. On August 14, 2019, the magistrate
held a hearing on the motion along with the preliminary hearing.
       Sheriff’s Deputies Ryan Trapani and Garth Keffer testified at the hearing. The
deputies testified they were driving on a public road in an unmarked patrol car when they
observed a car with a cracked windshield traveling opposite them. Because a cracked
windshield is a violation of the Vehicle Code, they “turned around to initiate a vehicle
stop.” As the deputies approached the car, however, the car picked up speed and drove
“down some side streets.” Based on the increase in speed and the number of turns the car
made, Deputy Trapani believed the person driving the car was trying to evade them.
       When the car did stop, it stopped quickly, which Deputy Trapani interpreted to
mean the driver “was stopping to park his vehicle and not be stopped by us; hopefully not
seen, as in hopefully we didn’t see them stop so in an effort to evade, basically.” At that
point, Deputy Trapani turned on the patrol car’s overhead lights and dashboard camera;
they did not activate a siren.
       Wearing a “modified uniform with a tactical vest that has police written on the
front and back,” Deputy Trapani got out of the patrol vehicle and approached the driver’s
side of the other car. He immediately recognized the driver of the car to be a “known
probationary gang member” of the East Side Piru street gang (Piru gang). Deputy
Trapani noted they were in Piru gang territory and the driver was wearing a red sweater,
the color associated with the Piru gang. Deputy Trapani also noted a red backpack on the
front passenger floorboard, between defendant’s feet. He observed the backpack was
within the driver’s reach and it was positioned with the top facing up but zipped closed.



                                             2
       Deputy Trapani removed the driver from the vehicle, searched his person,
handcuffed him, and placed him in the back of the patrol vehicle in order to conduct a
probation search of the car he was driving. Defendant was seated in the front passenger
seat. Deputy Keffer removed defendant from the car, patted him down, and had him sit
on the car’s front bumper while they searched the car.
       Deputy Trapani grabbed the backpack out of the car. Defendant, who was not on
probation, appeared nervous: he was watching Trapani “intently” and his hands were
trembling. He told Trapani the backpack was his and Trapani could not search it.
Nevertheless, because the backpack had been within the driver’s reach and the driver was
on probation, Trapani continued with the search. He said it was “a common thing for
people without search status” to claim ownership of something to prevent it from being
searched.
       Trapani also believed the backpack belonged to the driver because the backpack
was red, consistent with the driver’s membership in the Piru gang. Moreover, he knew
the driver had a history of gun charges. Based on that information, Trapani believed
there may be a gun in the backpack. Inside the backpack, Trapani found two firearms
and a loaded magazine.
       The magistrate denied defendant’s motion to suppress. Defendant filed a motion
to dismiss with the trial court, arguing the search of the backpack was illegal. The trial
court denied the motion.
       Defendant subsequently pled no contest to both counts. In exchange for the plea,
the court indicated its intent to grant probation and, if defendant successfully completed
two years of probation, the court would reduce the charges to misdemeanors.
Accordingly, the court suspended imposition of judgment and placed defendant on
probation for five years, ordering him to serve 90 days in county jail as one of the
conditions of probation. The court also ordered defendant to pay various fines and fees.



                                             3
                                      DISCUSSION
       Defendant contends there was no probable cause to support a warrantless search of
the backpack found at his feet because the search exceeded the scope of a lawful
probation search. We disagree.
       Where a motion to suppress is submitted after the filing of an information, “the
appellate court disregards the findings of the superior court and reviews the determination
of the magistrate who ruled on the motion to suppress, drawing all presumptions in favor
of the factual determinations of the magistrate, . . . and measuring the facts as found by
the trier against the constitutional standard of reasonableness.” (People v. Thompson
(1990) 221 Cal.App.3d 923, 940.) In so doing, we defer to the magistrate’s factual
findings and, exercising our independent judgment, determine whether, “on the facts so
found, the search or seizure was reasonable under the Fourth Amendment.” (People v.
Glaser (1995) 11 Cal.4th 354, 362.)
       The Fourth Amendment guarantees the right to be free from unreasonable searches
and seizures. (U.S. Const., 4th Amend.) Warrantless searches are presumed
unreasonable, “subject only to a few specifically established and well-delineated
exceptions.” (Katz v. United States (1967) 389 U.S. 347, 357 [19 L.Ed.2d 576, 585]; see
also People v. Superior Court (Walker) (2006) 143 Cal.App.4th 1183, 1196.) One of
those exceptions is the search of probationers who have consented in advance to
warrantless searches. (People v. Woods (1999) 21 Cal.4th 668, 674.)
       In considering the permissible scope of a vehicle search based on an occupant’s
parole status, our Supreme Court has held that “the Constitution permits a search of those
areas of the passenger compartment where the officer reasonably expects that the parolee
could have stowed personal belongings or discarded items when aware of police activity.
Additionally, the officer may search personal property located in those areas if the officer
reasonably believes that the parolee owns those items or has the ability to exert control
over them.” (People v. Schmitz (2012) 55 Cal.4th 909, 913.)

                                             4
       Here, following a traffic stop, Deputy Trapani recognized the driver of the car as a
known member of the Piru gang and a probationer. Trapani also knew the driver had a
history of gun charges. After securing the driver in the back of the patrol car, Trapani
searched the car’s passenger compartment and found a closed backpack sitting on the
floorboard, between defendant’s feet. The backpack was red, suggesting the owner may
be a Piru gang member and was well within the driver’s reach.
       Defendant, who Deputy Trapani did not know, was acting nervous. Defendant
claimed the backpack as his own but based on his experience, Trapani did not believe
him and reasonably believed he was lying so the deputies could not search the backpack
without a warrant. Under these circumstances, it would be reasonable for Deputy
Trapani to believe the driver either owned the backpack at defendant’s feet or, at a
minimum, it was within the probationer’s ability to exert control over the backpack.
       Because our de novo review of the magistrate’s decision to deny the motion to
suppress has reached the same conclusion, the trial court did not err in denying
defendant’s 995 motion to set aside the information based on the illegality of the search.
                                      DISPOSITION
       The judgment is affirmed.



                                                 /s/
                                                 Robie, J.
We concur:



/s/
Blease, Acting P. J.



/s/
Duarte, J.

                                             5